Citation Nr: 1820384	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-35 715	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the claims file.

This issue was previously remanded in January 2015.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran exhibited a right ear hearing loss disability as defined by the VA for disability compensation purposes.

2.  The Veteran's currently diagnosed left ear hearing loss was not present in service, was not manifested to a compensable disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  

With respect to the right ear, a review of the medical evidence of record does not show the Veteran has a current hearing loss disability for VA purposes.  At the July 2011, August 2012, and April 2015 VA examinations, audiometric testing results did not show an auditory threshold of 40 dB or higher at 500, 1000, 2000, 3000 or 4000 Hz nor auditory thresholds of 26 dB or greater for at least three of the above-referenced frequencies in the right ear.  Additionally, the reported Maryland CNC Test scores were 94 percent at the July 2011 VA examination, 98 percent at the August 2012 VA examination, and 96 percent at the April 2015 VA examination.  These values do not meet the VA definition of a hearing loss disability.  

The Board notes that the claims file contains several private audiograms conducted in relation to the Veteran's post-service employment; however, the audiograms are not adequate for VA purposes pursuant to 38 C.F.R. § 4.85 as they do not include Maryland CNC results.  

As the Veteran's hearing acuity has been tested at least three times during the appeals period and he has not claimed that these test results were in any way inaccurate, the Board finds that the evidence does not support a finding that the Veteran has or had right ear hearing loss for VA purposes throughout the appeals period.  See Brammer, supra; McClain, supra.  Without such evidence, service connection for right ear hearing loss cannot be granted.  See Shedden, supra.

The Board has also considered the Veteran's contentions that he has right ear hearing loss that rises to the level of a disability for VA purposes.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson as it involves making definitive clinical diagnoses based on knowledge of audiology and audiometric testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he has experienced a subjective decrease in hearing acuity, he is not competent to determine whether the decreased acuity he has experienced is such as to meet the regulatory definition of a hearing loss disability.  Specific testing is needed to make that determination.  His assertions are therefore not competent evidence of a diagnosis of right ear hearing loss for VA purposes.

Accordingly, the Board finds that the claim of entitlement to service connection for right ear hearing loss is not warranted.

With respect to the left ear, the Veteran underwent a VA audiological examination in July 2011.  The examiner diagnosed hearing loss of VA purposes under 38 C.F.R. § 3.385.  Thus, the current disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran's service treatment records are silent for complaints of, diagnosis of, or treatment for hearing loss.  However, the Veteran's DD-214 shows that his military occupational specialty (MOS) was Special Forces Infantry Officer during service.  At his November 2013, the Veteran testified that he was exposed to loud noises from small arms, M16 rifles, howitzers, mortars, hand grenades, and helicopters without the use of ear protection.  The Veteran's assertions of in-service noise exposure as a result of his duties as an infantry officer are competent and credible, and are consistent with the circumstances of his service.  Therefore, the Board finds that the record contains credible evidence of in-service traumatic noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second element for service-connection.

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's conceded in-service noise exposure and his current left ear hearing loss disability.  See Shedden, supra.

As noted above, the Veteran appeared for a VA audio examination in July 2011.  The Veteran reported that he served in the infantry and was exposed to noise from small arms fire, mortars, mines, helicopters, tactical vehicles, grenade launchers, and rockets.  The Veteran also reported that he used hearing protection in his post-service employment.  He denied any recreational noise exposure.  

The examination revealed left ear hearing loss for VA purposes.  In an August 2011 addendum opinion, the examiner opined that the Veteran's hearing loss was less likely as not related to noise exposure in service.  The examiner's opinion was based on the rationale that the Veteran's hearing was normal at enlistment and separation, with no change in hearing upon comparing the two examinations.  

The Veteran appeared for a VA audio examination in August 2012.  The examination revealed that the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss was related to service.  The examiner's opinion was based on the rationale that the Veteran's service records indicated normal hearing bilaterally, with no evidence of significantly worsened hearing throughout his military service.  The examiner noted that there was no audiological data from separation to from the date of the examination, which was a span of over forty years.  The examiner opined that he could not speculate as to the cause of the Veteran's present mild hearing loss, as it could be the result of any number of factors, including age-related changes, medical conditions, occupational and recreational noise exposure, ototoxic agents and other factors.

The Veteran appeared for another VA audio examination in April 2015.  The examination revealed that the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss was related to service.  The examiner's opinion was based on the rationale that the Veteran had normal hearing on active duty with no significant shift in hearing from enlistment to separation beyond test variability.  The examiner determined that there was no objective evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, to include noise exposure. 

The only other evidence that purports to link the Veteran's current hearing loss to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana, supra.  While the Veteran can describe what he experiences (in this case, current left ear hearing loss), he is not able to provide competent evidence as to the etiology of his hearing loss.  Providing such an opinion requires medical expertise in the causes of hearing loss in the context of in-service noise exposure with normal hearing at separation.  The Veteran and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2017).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The Board observes that there is no evidence to support a showing that hearing loss existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  As such, the nexus element of Shedden may not be met via continuity of symptomatology.  

The Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Thus, the Board concludes that the claim of entitlement to service connection for left ear hearing loss must, therefore, be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


